Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3,5,8-9,12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Myers et al (“Myers”, US 2013/0076649) in view of Carlos et al (“Carlos”, US 2015/0205453) in view of Ventkateswararao (“Ventkateswararao”, US 2018/0329605)


As per claim 1, Myers teaches a control method of a mobile terminal, the control method being performed by a user by using a single hand ( [0052] A gesture may be characterized by, but is not limited to a pinching, sliding, swiping, rotating, flexing, dragging, or tapping motion between or with any other finger or fingers.  A single gesture may be performed with one or more hands, by one or more users, or any combination thereof. )  comprising: 
obtaining a user's operation information in a touch area at a right edge or left edge of a curved display of the mobile terminal  ([0047] Virtual buttons may be operated using touch, tap, swipe, pinch or other touch inputs to virtual buttons. [0045]-[0047] Edge porstion with active regions containing virtual buttons. See further [0058] and Figure 1, and Figure 4 specifically outlining a curved display sidewall. [0057] Portions of flexible display 14 may, if desired, be parallel to any side of device 10 or may have a curved shape that conforms to non-planar portions of housing 12 or cover layer 14C (e.g., convex or concave portions of device 10).); 
detecting an interface condition of the mobile terminal; and 
controlling the mobile terminal to perform a corresponding operation according to the interface condition and the user's operation information  ([0047] Customizable virtual buttons can be repurposed during normal operation of device 10.  Graphical and text displays on display 14 may indicate the current purpose and location of a virtual button to a user of device 10.  As an example, round virtual buttons indicating a "+" and "-" for raising and lowering audio output volume may be replaced by an image of a camera when a user changes from an audio mode of operation to an image capture mode of operation of device 10. Wherein the condition is the mode of operation. The user operation information is interpreted as input. See also [0073]).
wherein the step of controlling the mobile terminal to perform the corresponding operation according to the interface condition and the user's operation information comprises: 
determining whether the user's operation information is a specific operation in a current interface condition; and 
controlling the mobile terminal to perform a corresponding operation according to a predetermined function controlling rule if the user's operation is the specific operation in the current interface condition. ([0056] Users may change the mode of operation of device 10 together with the display function of edge displays 52 or may change the mode display function of edge displays 52 without changing the mode of operation of device 10.  For example, during operation of device 10 in a cellular telephone or audio playback mode, edge displays 52 may function as virtual buttons for changing the volume of the audio output from device 10. See also [0064])
Myers fails to distinctly point out ignoring the operation when not in the correct mode. However, Carlos teaches the control method of claim 4, further comprising following steps after the step of determining whether the user's operation information is the specific operation in the current interface condition: 
controlling the mobile terminal not to respond when determining that the user's operation information is not the specific operation in the current interface condition ([0047]  This gesture information includes the location of the touch or gesture on display surface 231, i.e., the target location, and the type of touch gesture (e.g., tap, swipe, or pinch).  Rendering engine 262 then provides the gesture information to client software 261.  Based on the asset to which the gesture information is associated and the current mode of the asset, client software 261 determines whether the gesture is communicated to the appropriate software application 251 or ignored.)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teaching of Carlos with the method of Myers. Motivation to do so would have been to output the appropriate information 
Meyers teaches a side display accessible using a single hand. However, Meyers fails to distinctly point out wherein the touch area at the right edge or the left edge of the display is only an area that a user’s thumb could naturally reach when the users uses a single hand to hold the mobile terminal. However, Ventkateswararao teaches wherein the touch area at the right edge or the left edge of the display is only an area that a user’s thumb could naturally reach when the users uses a single hand to hold the mobile terminal (Abstract, Initially, receiving, from sense elements at edges of the display of the device, signals indicative of whether the device is in a right hand or in a left hand of the user when the user is making single handed selections by touch. Then, determining by the signals whether the device is in the right hand or left hand of the user.  Next, arranging the graphic elements of the UI, to allow for single handed selections with a greater ease by the user in the right hand or left hand by arranging in the first arrangement, the graphic elements for accessing by fingers of the right hand of the user and in the second arrangement, the graphic elements for accessing by fingers of the left hand.)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teaching of Ventkateswararao with the method of Myers. Motivation to do so would have been to allow selections of graphic elements with a greater ease, as suggested by Ventkateswararao.


wherein the user's operation information comprises a sliding operation and a click operation ([0047] Virtual buttons may be operated using touch, tap, swipe, pinch or other touch inputs to virtual buttons).  

As per claim 3, Myers teaches the control method of claim 2, wherein the interface condition comprises a main display condition, a photo interface condition and a video playing interface condition ([0056] Users may change the mode of operation of device 10 together with the display function of edge displays 52 or may change the mode display function of edge displays 52 without changing the mode of operation of device 10.  For example, during operation of device 10 in a cellular telephone or audio playback mode, edge displays 52 may function as virtual buttons for changing the volume of the audio output from device 10. See also [0063]-[0064] Virtual button icons 80 may be any suitable icon associated with any operational mode of device 10.  As another example, icons 80 may be a camera icon indicating the location of a virtual camera shutter button when device 10 is operated as in a picture capturing mode).  
  
As per claim 5, Myers teaches the control method of claim 4, wherein the specific operation in the current interface condition comprises a sliding operation in the main display condition, a click operation in the photo interface condition, and/or a sliding operation in the video playing interface condition ([0056] Users may change the mode of operation of device 10 together with the display function of 

As per claim 8, Meyers teaches the control method of claim 1, further comprising following steps before the step of obtaining the user's operation information in the touch area at the edge of the curved display of the mobile terminal: 
determining whether a touch position is in the touch area at the edge of the curved display; and 
if the touch position is in the touch area at the edge of the curved display, then performing the step of obtaining the user's operation information in the touch area at the edge of the curved display of the mobile terminal ([0010] Active portions (illuminated regions of pixels) on the sidewall edges of an electronic device may be used to create virtual user interface controls such as buttons.  The buttons or other user input interface elements may be reconfigured during use of the electronic device.  For example, the user input interface elements on the sidewall of an electronic device may be repurposed for supporting user input operations in different operating modes of the electronic device.  Virtual buttons on the edge of a device may be 

As per claim 9, Myers teaches a mobile terminal, comprising:
a touch chip ([0071] Touch sensitive flexible display);
a storage device, configured to store a control program of the mobile terminal ([0071] Storage); 
a processor ([0071] Processor); and 
a bus, configured to realize communications between the processor and the storage device (([0071] and Figure 13); 
wherein the mobile terminal is operated by a user by using a single hand ( [0052] A gesture may be characterized by, but is not limited to a pinching, sliding, swiping, rotating, flexing, dragging, or tapping motion between or with any other finger or fingers.  A single gesture may be performed with one or more hands, by one or more users, or any combination thereof. )  , and the processor is configured to execute the control program to perform following operations: 
determining whether a touch position is in a touch area at an edge of a curved display ([0047] Virtual buttons may be operated using touch, tap, swipe, pinch or other touch inputs to virtual buttons. [0045]-[0047] Edge porstion with active regions containing virtual buttons);; 
if the touch position is in the touch area at the right edge or left edge of the curved display, obtaining a user's operation information in the touch area at the right edge or left edge of the curved display of the mobile terminal; 
detecting an interface condition of the mobile terminal; 
controlling the mobile terminal to perform a corresponding operation according to the interface condition and the user's operation information ([0047] Customizable virtual buttons can be repurposed during normal operation of device 10.  Graphical and text displays on display 14 may indicate the current purpose and location of a virtual button to a user of device 10.  As an example, round virtual buttons indicating a "+" and "-" for raising and lowering audio output volume may be replaced by an image of a camera when a user changes from an audio mode of operation to an image capture mode of operation of device 10. Wherein the condition is the mode of operation. The user operation information is interpreted as input. See also [0073]).; and 
if the touch position is not in the touch area at the right edge or the left edge of the curved display, controlling the mobile terminal to perform a corresponding touch operation  ([0045] In some embodiments, portions of flexible display 14 such as peripheral regions 20I may be inactive and portions of display 14 such as rectangular central portion 20A (bounded by dashed line 20) may correspond to the active part of display 14.  In active display region 20A, an array of image pixels may be used to present text and images to a user of device 10.  In active region 20A, display 14 may include touch-sensitive components for input and interaction with a user of device 10.)

determining whether the user's operation information is a specific operation in a current interface condition; and 
controlling the mobile terminal to perform a corresponding operation according to a predetermined function controlling rule if the user's operation is the specific operation in the current interface condition. ([0056] Users may change the mode of operation of device 10 together with the display function of edge displays 52 or may change the mode display function of edge displays 52 without changing the mode of operation of device 10.  For example, during operation of device 10 in a cellular telephone or audio playback mode, edge displays 52 may function as virtual buttons for changing the volume of the audio output from device 10. See also [0064])
Myers fails to distinctly point out ignoring the operation when not in the correct mode. However, Carlos teaches wherein the processor executes the control program, further comprising following steps after the step of determining whether the user's operation information is the specific operation in the current interface condition: 
controlling the mobile terminal not to respond when determining that the user's operation information is not the specific operation in the current interface condition ([0047]  This gesture information includes the location of the touch or gesture on display surface 231, i.e., the target location, and the type of touch gesture (e.g., tap, swipe, or pinch).  Rendering engine 262 then provides the gesture information to client 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teaching of Carlos with the method of Myers. Motivation to do so would have been to output the appropriate information pertaining to only recognized gestures. Allowing input of any gesture regardless of application or mode, would result in confusion of the user. 
Meyers teaches a side display accessible using a single hand. However, Meyers fails to distinctly point out wherein the touch area at the right edge or the left edge of the display is only an area that a user’s thumb could naturally reach when the users uses a single hand to hold the mobile terminal. However, Ventkateswararao teaches wherein the touch area at the right edge or the left edge of the display is only an area that a user’s thumb could naturally reach when the users uses a single hand to hold the mobile terminal (Abstract, Initially, receiving, from sense elements at edges of the display of the device, signals indicative of whether the device is in a right hand or in a left hand of the user when the user is making single handed selections by touch. Then, determining by the signals whether the device is in the right hand or left hand of the user.  Next, arranging the graphic elements of the UI, to allow for single handed selections with a greater ease by the user in the right hand or left hand by arranging in the first arrangement, the graphic elements for accessing by fingers of the right hand of the user and in the second arrangement, the graphic elements for accessing by fingers of the left hand.)




As per claim 12, Myers teaches the mobile terminal of claim 9, wherein the operation of controlling the mobile terminal to perform the corresponding operation according to the predetermined function controlling rule if the user's operation is the specific operation in the current interface condition comprises: controlling the mobile terminal to take a photo when a click operation is performed at the edge of the curved display of the mobile terminal in the photo interface condition ([0063] Virtual button icons 80 may be any suitable icon associated with any operational mode of device 10.  As another example, icons 80 may be a camera icon indicating the location of a virtual camera shutter button when device 10 is operated as in a picture capturing mode. See also [0079]).  

As per claim 13, Myers teaches the mobile terminal of claim 9, wherein the operation of controlling the mobile terminal to perform the corresponding operation according to the predetermined function controlling rule if the user's operation is the specific operation in the current interface condition comprises: controlling the mobile terminal to adjust a volume of a video when determining that a sliding operation is performed at the edge of the curved display of the mobile terminal in the video playing interface condition ([0056] Users may change the mode of operation of device 10 together with the display function of edge displays 52 or may change the mode display function of edge displays 52 without changing the mode of operation of device 10.  For example, during operation of device 10 in a cellular telephone or audio playback mode, edge displays 52 may function as virtual buttons for changing the volume of the audio output from device 10. See also [0064]  and [0047] Virtual buttons may be operated using touch, tap, swipe, pinch or other touch inputs to virtual buttons).



Claim 6,11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Myers et al (“Myers”, US 2013/0076649) in view of Carlos et al (“Carlos”, US 2015/0205453) Ventkateswararao (“Ventkateswararao”, US 2018/0329605) in view of Hunt et al (“Hunt”, US 20160202788)

As per claim 6, Myers teaches the control method of claim 5, wherein the step of controlling the mobile terminal to perform the corresponding operation according to the predetermined function controlling rule if the user's operation is the specific operation in the current interface condition comprises: 
controlling the mobile terminal to adjust a volume of a phone when determining that the sliding operation is performed at the edge of the curved display of the mobile terminal in the main display condition ([0056] Users may change the mode of operation of device 10 together with the display function of edge displays 52 or may change the mode display function of edge displays 52 without changing the mode of operation of device 10.  For example, during operation of device 10 in a cellular telephone or audio playback mode, edge displays 52 may function as virtual buttons for changing the volume of the audio output from device 10. See also [0064]); 
controlling the mobile terminal to take a photo when the click operation is performed at the edge of the curved display of the mobile terminal in the photo interface condition   ([0063] Virtual button icons 80 may be any suitable icon associated with any operational mode of device 10.  As another example, icons 80 may be a camera icon indicating the location of a virtual camera shutter button when device 10 is operated as in a picture capturing mode. See also [0079]); and 
controlling the mobile terminal to adjust a volume of a video when determining that the sliding operation is performed at the edge of the curved display of the mobile terminal in the video playing interface condition ([0056] Users may change the mode of operation of device 10 together with the display function of edge displays 52 or may change the mode display function of edge displays 52 without changing the mode of operation of device 10.  For example, during operation of device 10 in a cellular telephone or audio playback mode, edge displays 52 may function as virtual buttons for changing the volume of the audio output from device 10. See also [0064] and [0047]).  

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teaching of Hunt with the method of Myers-Carlos. It would have been a simple substitution of including the control of a ring tone to obtain predictable results. 

Claim 11 is similar in scope to that of claim 6, and is therefore rejected under similar rationale. 



Response to Arguments
Applicant’s arguments, see remarks, filed 2/28/2022, with respect to the rejection(s) of claim(s) 1-35-6,8-9,11-13 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ventkateswararao (“Ventkateswararao”, US 2018/0329605) as specifically cited above.  In short the Meyers reference failed to specifically address the amended portions of the claims and .

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN F PITARO whose telephone number is (571)272-4071.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on 5712723677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





/RYAN F PITARO/Primary Examiner, Art Unit 2198